UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53114 LV FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware 20-8529012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 672-4468 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T As of March 31, 2014, 14,049.329 Limited Partnership Class A Units were outstanding, 2,589.363 Limited Partnership Class B Units were outstanding, 2,039.850 Limited Partnership Class C Units were outstanding, 383.374 Limited Partnership Class Z Units were outstanding. LV FUTURES FUND L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2014 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of March 31, 2014 and December 31, 2013 2 Statements of Income and Expenses for the Quarters EndedMarch 31, 2014 and 2013 3 Statements of Changes in Partners’ Capital for the Quarters Ended March 31, 2014 and 2013 4 Notes to Financial Statements 5-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26-41 Item 4. Controls and Procedures 41-42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43-55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Securities and Use of Proceeds 55-57 Item 4. Mine Safety Disclosures 57 Item 6. Exhibits 57-58 PART I.FINANCIAL INFORMATION Item 1.Financial Statements LV FUTURES FUND L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, 2014 2013 ASSETS $ $ Investments in Affiliated Trading Companies: Investment in TT II, LLC Investment in Augustus I, LLC Investment in Rotella I, LLC Investment in Boronia I, LLC Investment in Kaiser I, LLC Investment in WNT I, LLC – Total Investments in Affiliated Trading Companies, at fair value (cost $17,124,138 and $23,332,279, respectively) Receivable from Affiliated Trading Companies – Total Assets LIABILITIES Redemptions payable Total Liabilities PARTNERS’ CAPITAL Class A (14,049.329 and 16,259.279 Units, respectively) Class B (2,589.363 and 3,198.746 Units, respectively) Class C (2,039.850 and 4,166.314 Units, respectively) Class Z (383.374 and 405.437 Units, respectively) Total Partners’ Capital Total Liabilities and Partners’ Capital NET ASSET VALUE PER UNIT Class A Class B Class C Class Z The accompanying notes are an integral part of these financial statements. - 2 - LV FUTURES FUND L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Quarters Ended March 31, 2014 2013 $ $ EXPENSES Ongoing Placement Agent fees General Partner fees Administrative fees Total Expenses NET INVESTMENT LOSS REALIZED/NET CHANGE IN UNREALIZED APPRECIATION ON INVESTMENTS Net realized Net change in unrealized appreciation (depreciation) on investments Total Net Realized/Change in Unrealized Appreciation (Depreciation) on Investments NET INCOME (LOSS) NET INCOME (LOSS) ALLOCATION Class A Class B Class C Class D – Class Z NET INCOME (LOSS) PER UNIT* Class A Class B Class C Class D – Class Z Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING Class A Class B Class C Class D – Class Z * Based on change in net asset value per Unit except for Class D Units. The accompanying notes are an integral part of these financial statements. - 3 - LV FUTURES FUND L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Quarters Ended March 31, 2014 and 2013 (Unaudited) Class A Class B Class C Class D Class Z Total $ Partners’ Capital, December 31,2013 4,000,502 – Net Loss – Redemptions – Partners’ Capital, March 31, 2014 – Partners’ Capital, December 31, 2012 Subscriptions – Net Income Redemptions – Partners’ Capital, March 31, 2013 – Class A Class B Class C Class D Class Z Total Units Units Units Units Units Units Beginning Units, December 31, 2013 4,166.314 – Redemptions – Ending Units, March 31, 2014 – Beginning Units, December 31, 2012 Subscriptions – Redemptions – (23.012) Ending Units, March 31, 2013 – The accompanying notes are an integral part of these financial statements. - 4 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2014 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of LV Futures Fund L.P. (“LV” or the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 (the “Form 10-K”). 1.Organization The Partnership was formed on February 22, 2007, under the Delaware Revised Uniform Limited Partnership Act, as a multi-advisor commodity pool created to profit from the speculative trading ofdomestic commodities and foreign commodity futures contracts, forward contracts, foreign exchange commitments, options on physical commodities and futures contracts, spot (cash) commodities and currencies, exchange of futures contracts for physicals transactions, exchange of physicals for futures contracts transactions, and any rights pertaining thereto (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments of the Trading Companies) through the Partnership’s investments in its affiliated trading companies (each, a “Trading Company”, or collectively, the “Trading Companies”).LV is one of the partnerships in the Managed Futures Multi-Strategy Profile Series, comprised of LV and Meritage Futures Fund L.P. (collectively, the “Profile Series”). - 5 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership invests substantially all of its assets to multiple affiliated Trading Companies, each of which allocates substantially all of its assets to the trading program of an unaffiliated commodity trading advisor (each, a “Trading Advisor” or collectively, the “Trading Advisors”) which makes investment decisions for each respective Trading Company. The Partnership commenced trading operations on August 1, 2007, in accordance with the terms of its Limited Partnership Agreement (the “Limited Partnership Agreement”).Morgan Stanley Smith Barney LLC is doing business as Morgan Stanley Wealth Management (“Morgan Stanley Wealth Management”) andserves as placement agent to the Partnership.Morgan Stanley & Co. LLC (“MS&Co.”) acts as each Trading Company’s clearing commodity broker.Morgan Stanley & Co. International plc previously acted as each Trading Company’s commodity broker to the extent it traded on the London Metal Exchange.Each Trading Company’s over-the-counter (“OTC”) foreign exchange spot, options, and forward contract counterparty is either MS&Co. and/or Morgan Stanley Capital Group Inc. (“MSCG”) to the extent a Trading Company trades options on OTC foreign currency forward contracts. The financial statements of the Partnership have been prepared using the “Fund of Funds” approach and accordingly all revenue and expense information from the Trading Companies is reflected as a total net realized/change in unrealized appreciation on investments on the Statements of Income and Expenses. The Partnership maintains sufficient cash balances on hand to satisfy ongoing operating expenses for the Partnership.As of March 31, 2014 and December 31, 2013, the Partnership’s cash balances were zero. - 6 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Trading Companies and their Trading Advisors for the Partnership at March 31, 2014, are as follows: Trading Company Trading Advisor Morgan Stanley Smith Barney Augustus I, LLC (“Augustus I, LLC”) GAM International Management Limited Morgan Stanley Smith Barney Kaiser I, LLC (“Kaiser I, LLC”) Kaiser Trading Group Pty. Ltd. Morgan Stanley Smith Barney Rotella I, LLC (“Rotella I, LLC”) Rotella Capital Management, Inc. Morgan Stanley Smith Barney TT II, LLC (“TT II, LLC”) Transtrend B.V. Morgan Stanley Smith Barney Boronia I, LLC (“Boronia I, LLC”) Boronia Capital Pty. Ltd. The trading system style of each Trading Advisor is as follows: Commodity Trading Advisor Trading System Style GAM International Management Limited Discretionary Kaiser Trading Group Pty. Ltd. Systematic Rotella Capital Management, Inc. Systematic Transtrend B.V. Systematic Boronia Capital Pty. Ltd. Systematic - 7 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres Managed Futures LLC (“Ceres” or the “General Partner”), the general partner and commodity pool operator of the Partnership and the trading manager of each Trading Company, is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is wholly-owned indirectly by Morgan Stanley.Morgan Stanley Wealth Management is a principal subsidiary of MSSBH.MS&Co. and MSCG are wholly-owned subsidiaries of Morgan Stanley. Ceres may reallocate the Partnership’s assets to the different Trading Companies at its sole discretion. Units of limited partnership interest (“Units”) of the Partnership are offered in two classes in a private placement pursuant to Regulation D under the Securities Act of 1933, as amended (the “Securities Act”).Depending on the aggregate amount invested in the Partnership, limited partners receive class A or D Units in the Partnership(each, a “Class” and collectively, the “Classes”).Certain limited partners who are not subject to the ongoing placement agent fee are deemed to hold Class Z Units.Ceres received Class Z Units with respect to its investment in the Partnership.Class B and Class C Units are no longer being offered to new investors but continue to be offered to existing Class B and Class C investors. As of March 31, 2014, there were no Class D Units outstanding. - 8 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres is not required to maintain any investment in the Partnership, and may withdraw any portion of its interest in the Partnership at any time, as permitted by the Limited Partnership Agreement.In addition, Class Z Units are only being offered to certain individuals affiliated with Morgan Stanley at Ceres’ sole discretion.Class Z Unit holders are not subject to paying the ongoing placement agent fee. Effective March 31, 2014, Ceres terminated the advisory agreement among the General Partner, Winton Capital Management Limited and Morgan Stanley Smith Barney WNT I, LLC (“WNT I, LLC”) pursuant to which WNT I, LLC traded a portion of the Trading Company’s (and, indirectly, the Partnership’s) assets in Futures Interests.Consequently, WNT I, LLC ceased all Futures Interests trading on behalf of the Trading Company (and, indirectly, the Partnership). 2.Related Party Transactions Cash held by each Trading Company is on deposit in commodity brokerage accounts with Morgan Stanley.Monthly, MS&Co. pays each Trading Company interest income on 100% of its average daily equity maintained in cash in the Trading Companies’ accounts during each month at a rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate less 0.15% during such month but in no event less than zero.When the effective rate is less than zero, no interest is earned.For purposes of such interest payments, daily funds do not include monies due to each Trading Company on Futures Interests that have not been received.MS&Co. will retain any excess interest not paid to the Trading Companies. - 9 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership and the Trading Companies pay Ceres or its affiliates a monthly administrative fee.The Partnership pays monthly general partner fees to Ceres.The Partnership pays ongoing placement agent fees to Morgan Stanley Wealth Management on a monthly basis equal to a percentage of the net asset value of a limited partner’s Units as of the beginning of each month. - 10 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3.Financial Highlights Financial Highlights for three and nine months ended March 31, 2014 and 2013 were as follows: Class A Class B Class C Class D Class Z PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2014: – NET OPERATING RESULTS: Net investment loss – Net realized/unrealized loss – Net loss – NET ASSET VALUE, MARCH 31, 2014: $ 867.71 – $ 991.65 RATIOS TO AVERAGE NET ASSETS: Net investment loss(1)(2) (3.45)% (2.94)% (2.43)% – (1.42)% Partnership expenses (1) (2) 3.45% 2.94% 2.43% – 1.42% TOTAL RETURN: (3.64)% (3.51)% (3.39)% – (3.15)% PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2013: $ 956.28 NET OPERATING RESULTS: Net investment loss (3.46) Net realized/unrealized gain 8.50 Net income 5.04 NET ASSET VALUE, MARCH 31, 2013: $ 908.89 $ 961.32(3) $ 1,018.07 RATIOS TO AVERAGE NET ASSETS: Net investment loss (1) (2) (3.45)% (2.94)% (2.44)% (2.22)% (1.42)% Partnership expenses (1) (2) 3.45% 2.94% 2.44% 2.22% 1.42% TOTAL RETURN: 1.77% 1.90% 2.03% 0.53% 2.28% (1) Annualized (2) Does not include the expenses of the Trading Companies in which the Partnership invests. (3) This amount represents March 1, 2013, net asset value per Unit prior to conversion from Class D to Class Z Units.There wereno Class D Units outstanding at March 31, 2013. - 11 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 4.Financial Instruments of the Trading Companies The Trading Advisors trade Futures Interests on behalf of the Trading Companies.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until the settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Trading Companies’ Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the net change in unrealized trading profit (loss) from one period to the next on the Trading Companies’ Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period from various exchanges.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as input the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. - 12 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Trading Companies may buy or write put and call options through listed exchanges and the over-the-counter market.The buyer of an option has the right to purchase (in the case of a call option) or sell (in the case of a put option) a specified quantity of a specific Futures Interests on the underlying asset at a specified price prior to or on a specified expiration date.The writer of an option is exposed to the risk of loss if the fair value of the Futures Interests on the underlying asset declines (in the case of a put option) or increases (in the case of a call option).The writer of an option can never profit by more than the premium paid by the buyer but can potentially lose an unlimited amount. Premiums received/premiums paid from writing/purchasing options are recorded as liabilities/assets on the Trading Companies’ Statements of Financial Condition.The difference between the fair value of an option and the premiums received/premiums paid is treated as an unrealized gain or loss within the Statements of Income and Expenses. The fair value of an exchange-traded contract is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated.The fair value of an off-exchange-traded contract is based on the fair value quoted by the counterparty. - 13 - The Trading Companies’ contracts are accounted for on a trade-date basis. Aderivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. Generally, derivatives include futures, forward, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The futures, forwards and options traded by the Trading Advisors on behalf of the Trading Companies involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts are settled upon termination of the contract. Gains and losses on off-exchange- traded forward currency options contracts are settled on an agreed-upon settlement date.However, the Trading Companies are required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Trading Companies’ accounts with the counterparty. - 14 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 5.Fair Value Measurements and Disclosures Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates and credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and consideration of the factors specific to the investment. The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. - 15 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) March 31, 2014 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in TT II, LLC – – Investment in Augustus I, LLC – – Investment in Rotella I, LLC – – Investment in Boronia I, LLC – – Investment in Kaiser I, LLC – – December 31, 2013 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in TT II, LLC – 6,221,176 – 6,221,176 Investment in Augustus I, LLC – – 4,318,716 Investment in Rotella I, LLC – – 4,039,384 Investment in WNT I, LLC – – 3,816,627 Investment in Boronia I, LLC – – 2,237,602 Investment in Kaiser I, LLC – – 1,861,138 During the period January 1, 2014 to March 31, 2014, and the twelve months ended December 31, 2013, there were no Level 3 assets and liabilities, and there were no transfers of assets or liabilities between Level 1 and Level 2. - 16 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership’s assets identified as “Investments in Affiliated Trading Companies” reflected on the Statements of Financial Condition represent the net asset value of the Partnership’s pro rata share of each Trading Company.The net assets of each Trading Company are equal to the total assets of the Trading Company (including, but not limited, to all cash and cash equivalents, accrued interest and amortization of original issue discount, and the fair value of all open Futures Interests contract positions and other assets) less all liabilities of the Trading Company (including, but not limited to, brokerage commissions that would be payable upon the closing of open Futures Interests positions, management fees, incentive fees, and extraordinary expenses), determined in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). At March 31, 2014, the Partnership’s investment in the Trading Companies represented approximately: TT II, LLC 28.70%; Kaiser I, LLC 10.45%; Rotella I, LLC 22.25%; Boronia I, LLC 14.65%; and Augustus I, LLC 23.95% of the total investments of the Partnership, respectively. At December 31, 2013, the Partnership’s investment in the Trading Companies represented approximately: Kaiser I, LLC 8.30%; TT II, LLC 27.65%; Rotella I, LLC 17.95%; Augustus I, LLC 19.20%; Boronia I, LLC9.95%and WNT I, LLC 16.95% of the total investments of the Partnership, respectively. The tables below represent summarized Income Statement information for the Trading Companies that the Partnership invests in for the three months ended March 31, 2014 and 2013, respectively, in accordance with Rule 3-09 of Regulation S-X: - 17 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2014 Investment Income/(Loss) Net Investment Loss Total Trading Results Net Income (Loss) $ Augustus I, LLC – Kaiser I, LLC – (6,943,118) (7,452,819) Rotella I, LLC – (34,746) (225,178) (259,924) TT II, LLC – (1,973,861) (6,220,216) For the Three Months Ended March 31, 2013 Investment Income/(Loss) Net Investment Loss Total Trading Results Net Income $ TT II, LLC – 2,198,009 WNT I, LLC – 580,503 Chesapeake I, LLC – Rotella I, LLC – 271,945 233,812 Augustus I, LLC – 612,049 498,822 6.Investment Company Status Effective January 1, 2014, the Partnership adopted Accounting Standards Update (“ASU”) 2013-08, “Financial Services — Investment Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements.” ASU 2013-08 changes the approach to the investment company assessment, requires non-controlling ownership interests in other investment companies to be measured at fair value, and requires additional disclosures about the investment company’s status as an investment company.ASU 2013-08 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of this ASU did not have a material impact on the Partnership’s financial statements. Based on management’s assessment, the Partnership has been deemed to be an investment company since inception. It has all of the fundamental and typical characteristics of an investment company. - 18 - LV FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) 7.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as limited partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues and expenses for income tax purposes.The Partnership files U.S. federal and state tax returns. The guidance issued by the Financial Accounting Standards Board (the “FASB”) on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected tobe taken. The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of March 31, 2014 and December 31, 2013.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2010 through 2013 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. 8.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing, and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements. - 19 - Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of March 31, 2014, the percentage of assets allocated to each market sector was approximately as follows:Interest Rate 16.97%; Currency 41.53%; Equity 25.40%; and Commodity 19.10%. Liquidity.MS&Co. and its affiliates act as custodians of each Trading Company’s assets pursuant to customer agreements and foreign exchange customer agreements.The Partnership allocates substantially all of its assets to multiple Trading Companies. Such assets are deposited in the Trading Companies’ trading accounts with MS&Co. or its affiliates.The funds in such accounts are available for margin and are used to engage in Futures Interests trading pursuant to instructions provided by the Trading Advisors.The assets are held either in non-interest bearing bank accounts or in securities and instruments permitted by the Commodity Futures Trading Commission for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade Futures Interests indirectly through the investment in the Trading Companies, it is expected that the Trading Companies will continue to own such liquid assets for margin purposes. The Trading Companies’ investment in Futures Interests may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit.Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Trading Companies from promptly liquidating their futures or options contracts and result in restrictions on redemptions. - 20 - There is no limitation on daily price movements in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Trading Companies from trading in potentially profitable markets or prevent the Trading Companies from promptly liquidating unfavorable positions in such markets, subjecting them to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. As of March 31, 2014, approximately 65.65% of the Partnership’s total investment exposure is futures contracts which are exchange-traded while approximately 34.35% is forward contracts which are off-exchange-traded. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions, exchanges, and sales of Units in the future will affect the amount of funds available for investments in Futures Interests in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future inflows and outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to the Partnership’s capital resource arrangements at the present time. - 21 - Off-Balance Sheet Arrangements and Contractual Obligations.The Partnership does not have any off-balance sheet arrangements, nor does it have contractual obligations or commercial commitments to make future payments that would affect its liquidity or capital resources. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets.The following presents a summary of the Partnership’s operations for the quarters ended March 31, 2014 and 2013, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. As of March 31, 2014 and December 31, 2013, the allocations between the Trading Companies were as follows: Trading Company Allocation as of 3/31/2014 Allocation as of 12/31/2013 TT II, LLC 28.70% 27.65% Augustus I, LLC 23.95% 19.20% Rotella I, LLC 22.25% 17.95% Boronia I, LLC 14.65% 9.95% Kaiser I, LLC 10.45% 8.30% WNT I, LLC – 16.95% - 22 - The Partnership’s results of operations set forth in the financial statements on pages 2 through 19 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that affect the amounts reported in these financial statements, including the following:the contracts that the Trading Companies trade are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and fair value is recorded on the Statements of Income and Expenses as “Net change in unrealized appreciation (depreciation) on investments” for open contracts, and recorded as “Realized” when open positions are closed out.The sum of these amounts constitutes the Trading Companies’ trading results.The fair value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.), the close of the business day. Ceres believes that, based on the nature of the operations of the Partnership, no assumptions relating to the application of critical accounting policies other than those presently used could reasonably affect reported amounts. For the Quarter Ended March 31, 2014 The Partnership recorded total net realized/change in unrealized depreciation on investments of $(583,837) and expenses totaling $160,754, resulting in a net loss of $744,591 for the three months ended March 31, 2014.The Partnership’s net asset value per Unit by share Class is provided in the table below. - 23 - Share Class NAV at 3/31/14 NAV at 12/31/13 A B C Z During the first quarter, the Partnership posted a loss in net asset value per Unit as trading losses in stock indices, currencies, metals and energies more than offset gains from trading in agriculturals and global interest rates. The most significant losses were recorded within the global stock index markets during January from long positions in U.S., European and Asian equity index futures as prices declined following softer-than-expected economic data in the U.S. and China, along with political and economic headwinds facing emerging markets. Additional losses in this sector were incurred during March from long equity index futures positions as prices declined in the first half of the month amid unrest in Russian-Ukrainian relations and weak Chinese economic data. Within the currency markets, losses were recorded primarily in January from short Japanese yen positions as the yen increased in value after emerging-market currencies slid to record lows and investors sought the “safe-haven” currency. In the metals sector, losses were incurred in the first quarter from short futures positions in precious metals futures positions as prices rose after demand increased for the safe haven asset amid growing uncertainty in emerging markets and increased Ukrainian-Russian tensions.Losses within the energy sector were incurred during January from short futures positions in crude oil and petroleum distillates as prices advanced following cold weather in the U.S., which boosted demand for heating fuel. Additional losses in this sector were recorded in the first half of March from long positions in crude oil and its refined products as prices fell amid a larger-than-expected increase in U.S. crude oil stockpiles and slower economic growth within China.A portion of the Partnership’s losses for the quarter was offset by gains - 24 - achieved within the agricultural complex during February from long positions in soybean futures as prices advanced after adverse weather conditions in Brazil lowered crop estimates. Gains within the global interest rates sector were primarily achieved during January from long futures positions as prices increased after investors sought the relative safety of interest rate instruments amid growing uncertainties in emerging market economies. For the Quarter Ended March 31, 2013 The Partnership recorded total realized/net change in unrealized appreciation on investments of $829,441 and expenses totaling $248,572, resulting in net income of $580,869 for the quarter ended March 31, 2013.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 3/31/13 NAV at 12/31/12 A B C D* – Z * Class D Units were converted to Class Z Units on March 1, 2013 at the discretion of the General Partner. During the first quarter, the Partnership posted a gain in net asset value per Unit as gains in stock indices and currencies offset losses in interest rates, agriculturals, metals, and energies. The most significant gains were recorded within the global stock index markets during January from long positions in U.S., Pacific Rim, and European equity index futures as prices moved higher after German business confidence improved, economic reports in the U.S. and China beat estimates, and a weaker yen boosted Japan’s exports. Within the currency markets, gains were achieved primarily during January from - 25 - short positions in the Japanese yen versus the U.S. dollar, euro, and Australian dollar as the value of the yen declined on speculation the Bank of Japan would ease monetary policy further. Additional currency gains were experienced during March from long positions in the Mexican peso versus the U.S. dollar as the value of the peso moved higher after a gain in U.S. retail sales boosted the outlook for Mexican exports. A portion of the Partnership’s gains for the quarter was offset by losses incurred within the global interest rate sector during January from long positions in U.S. and European fixed income futures as prices fell amid positive economic reports and after European Central Bank President Mario Draghi said the euro-area economy should gradually recover this year. Within the agricultural complex, losses were experienced during January from short positions in corn futures as prices advanced on concern that drier weather will deplete soil moisture in South America and increase stress on crops. Within the metals markets, losses were recorded during January from long positions in gold and silver futures as prices dropped amid speculative-based selling. Losses were also incurred within the energy sector, primarily during February, from long futures positions in crude oil and its related products as prices fell sharply following news that the U.S. economy grew less than economists expected and manufacturing expanded less than forecast in China and contracted in Europe. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction All of the Partnership’s assets are subject to the risk of trading loss through its investments in the Trading Companies, each of which invests substantially all of its assets in the trading program of an unaffiliated - 26 - Trading Advisor. The market-sensitive instruments held by the Trading Companies are acquired for speculative trading purposes, and substantially all of the respective Trading Companies’ assets are subject to the risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is integral, not incidental, to the Trading Companies’ main line of business. The futures, forwards and options traded by the Trading Companies involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities.These factors result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts and forward currency options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract. The total market risk of the respective Trading Companies may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Trading Companies’ open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Trading Companies is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector - 27 - instruments held by the Trading Companies typically to be many times the total capitalization of the Trading Companies. The Partnership’s and the Trading Companies’ past performance are no guarantee of their future results.Any attempt to numerically quantify the Trading Companies’ market risk is limited by the uncertainty of their speculative trading.The Trading Companies’ speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Trading Companies’ experiences to date as discussed under the “Trading Companies’ Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed below. Limited partners will not be liable for losses exceeding the current net asset value of their investment. Quantifying the Trading Companies’ Trading Value at Risk The following quantitative disclosures regarding the Trading Companies’ market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”)). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Trading Companies account for open positions on the basis of fair value accounting principles. Any loss in the market value of the Trading Companies’ open positions is directly reflected in the Trading Companies’ earnings and cash flow. - 28 - The Trading Companies’ risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.Please note that the VaR model is used to quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. VaR is a measure of the maximum amount which each Trading Company could reasonably be expected to lose in a given market sector.However, the inherent uncertainty of each Trading Company’s speculative trading and the recurrence of market movements far exceeding expectations in the markets traded by the Trading Companies could result in actual trading or non-trading losses far beyond the indicated VaR of each Trading Company’s experience to date (i.e., “risk of ruin”).In light of the oregoing as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification in this section should not be considered to constitute any assurance or representation that the Trading Companies’ losses in any market sector will be limited to VaR or by the Trading Companies’ attempts to manage its market risk. Exchange maintenance margin requirements have been used by the Trading Companies as the measure of its VaR.Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95% - 99% of any one-day interval.Maintenance margin has been used rather than the more generally available initial margin, because initial margin includes a credit risk component, which is not relevant to VaR. - 29 - The Trading Companies’ Value at Risk in Different Market Sectors As of March 31, 2014, Kaiser I, LLC’s total capitalization was $45,032,856.The Partnership owned approximately4% of Kaiser I, LLC. March 31, 2014 % of Total Market Sector VaR Capitalization Currency 2.07% Interest Rate 4.69% Equity 2.23% Commodity 1.20% Total 10.19% Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity * Average of month-end VaR. As of March 31, 2014, TT II, LLC’s total capitalization was $463,565,949. The Partnership owned approximately1% of TT II, LLC. - 30 - March 31, 2014 % of Total Market Sector VaR Capitalization Currency $30,676,867 6.62% Interest Rate 15,119,934 3.26% Equity 2.83% Commodity 5.21% Total 17.92% Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity $37,483,261 $26,073,917 * Average of month-end VaR. As of March 31, 2014, Rotella I, LLC’s total capitalization was $5,151,102. The Partnership owned approximately 66% of Rotella I, LLC. - 31 - March 31, 2014 % of Total Market Sector VaR Capitalization Currency $234,023 4.54% Interest Rate 144,416 2.80% Equity 6.10% Commodity 2.53% Total 15.97% Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $387,883 $123,253 Equity $393,980 $114,489 Commodity $241,240 $162,890 * Average of month-end VaR. As of March 31, 2014, Augustus I, LLC’s total capitalization was $13,872,357.The Partnership owned approximately 26% of Augustus I, LLC. March 31, 2014 % of Total Market Sector VaR Capitalization Currency 8.33% Interest Rate 0.28% Total 8.61% - 32 - Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $45,411 – $11,357 * Average of month-end VaR. As of March 31, 2014, Boronia I, LLC’s total capitalization was $63,808,884. The Partnership owned approximately 4% of Boronia I, LLC. March 31, 2014 % of Total Market Sector VaR Capitalization Currency $4,034,300 6.32% Interest Rate 1,534,501 2.40% Equity 5.87% Commodity 4.03% Total 18.62% Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency $984,987 Interest Rate Equity $1,177,058 Commodity $4,210,047 $1,840,388 $2,861,206 * Average of month-end VaR. - 33 - The Partnership terminated trading in WNT I, LLC as of March 31, 2014. Three Months Ended March 31, 2014 Market Sector High VaR Low VaR Average VaR* Currency – Interest Rate – $150,753 Equity – Commodity $166,428 – $130,140 * Average of month-end VaR. As of December 31, 2013, Kaiser I, LLC’s total capitalization was $51,718,650.The Partnership owned approximately 4% of Kaiser I, LLC. December 31, 2013 % of Total Market Sector VaR Capitalization Currency $713,683 1.38% Interest Rate 1.18% Equity 248,710 0.48% Total 0.20% 3.24% - 34 - Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $2,475 Equity Commodity – * Average of month-end VaR. As of December 31, 2013, TT II, LLC’s total capitalization was $508,256,409.The Partnership owned approximately 1% of TT II, LLC. December 31, 2013 % of Total Market Sector VaR Capitalization Currency $36,018,348 7.09% Interest Rate 9,081,535 1.79% Equity 17,291,541 3.40% Commodity 7.17% Total 19.45% Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity $41,246,716 * Average of month-end VaR. - 35 - As of December 31, 2013, Rotella I, LLC’s total capitalization was $5,985,093.The Partnership owned approximately 67% of Rotella I, LLC. December 31, 2013 % of Total Market Sector VaR Capitalization Currency 4.63% Interest Rate 123,272 2.06% Equity 6.20% Commodity 3.04% Total 15.93% Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity $210,965 $112,948 * Average of month-end VaR. As of December 31, 2013, Augustus I, LLC’s total capitalization was $15,233,555.The Partnership owned approximately 28% of Augustus I, LLC. December 31, 2013 % of Total Market Sector VaR Capitalization Currency 7.35% Total 7.35% - 36 - Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $92,002 – $15,075 * Average of month-end VaR. As of December 31, 2013 Boronia I, LLC’s total capitalization was $65,220,505.The Partnership owned approximately 3% of Boronia I, LLC. December 31, 2013 Primary Market % of Risk Category VaR Total Capitalization Currency 2.59% Interest Rate 2.05% Equity 1,905,034 2.92% Commodity 4.15% Total 11.71% Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity $4,896,991 * Average of month-end VaR. - 37 - As of December 31, 2013, WNT I, LLC’s total capitalization was $5,582,376.The Partnership owned approximately 68% of WNT I, LLC. December 31, 2013 % of Total Market Sector VaR Capitalization Currency $292,507 5.24% Interest Rate 1.70% Equity 5.17% Commodity 2.28% Total 14.39% Twelve Months Ended December 31, 2013 Market Sector High VaR $ Low VaR $ Average VaR* $ Currency Interest Rate Equity Commodity $272,741 $74,121 $155,722 * Average of month-end VaR. Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets.However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to, the following: - 38 - · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to currenttrading positions, while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. Non-Trading Risk The Trading Companies have non-trading market risk on their foreign cash balances not needed for margin. These balances and any market risk they may represent are immaterial. A decline in short-term interest rates would result in a decline in the Trading Companies’ cash management income.This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Trading Companies’ market-sensitive instruments, in relation to the Trading Companies’ net assets. - 39 - Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures – except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its primary market risk exposures – constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many otherfactors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership. Investors must be prepared to lose all or substantially all of their investment in the Partnership. Qualitative Disclosures Regarding Means of Managing Risk Exposure The Partnership and the Trading Advisors, separately, attempt to manage the risk of the Partnership’s open positions in essentially the same manner in all market categories traded. Ceres attempts to manage market exposure by diversifying the Partnership’s assets among different market sectors through the selection of commodity trading advisors and by daily monitoring of its performance.In addition, the Trading Advisors establish diversification guidelines, often set in terms of the maximum margin to be committed to positions in any one market sector or market-sensitive instrument. - 40 - Ceres monitors and controls the risk of the Partnership’s non-trading instrument, cash. Cash is the only Partnership investment directed by Ceres, rather than the Trading Advisors Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of March 31, 2014.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act is recorded, processed, summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at March 31, 2014. Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. - 41 - Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 42 - PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS There are no material legal proceedings pending against the Partnership nor the General Partner. The following information supplements and amends the discussion set forth under Part I, Item 3. “Legal Proceedings” in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. On June 1, 2011, Morgan Stanley & Co. Incorporated converted from a Delaware corporation to a Delaware limited liability company.As a result of that conversion, Morgan Stanley & Co. Incorporated is now named Morgan Stanley & Co. LLC. MS&Co. is a wholly-owned, indirect subsidiary of Morgan Stanley, a Delaware holding company.Morgan Stanley files periodic reports with the Securities and Exchange Commission as required by the Exchange Act, which include current descriptions of material litigation and material proceedings and investigations, if any, by governmental and/or regulatory agencies or self-regulatory organizations concerning Morgan Stanley and its subsidiaries, including MS&Co.As a consolidated subsidiary of Morgan Stanley, MS&Co. does not file its own periodic reports with the SEC that contain descriptions of material litigation, proceedings and investigations.As a result, please refer to the “Legal Proceedings” section of Morgan Stanley’s SEC 10-K filings for 2013, 2012, 2011, 2010 and 2009. - 43 - In addition to the matters described in those filings, in the normal course of business, each of Morgan Stanley and MS&Co. has been named, from time to time, as a defendant in various legal actions, including arbitrations, class actions, and other litigation, arising in connection with its activities as a global diversified financial services institution.Certain of the legal actions include claims for substantial compensatory and/or punitive damages or claims for indeterminate amounts of damages.Each of Morgan Stanley and MS&Co. is also involved, from time to time, in investigations and proceedings by governmental and/or regulatory agencies or self-regulatory organizations, certain of which may result in adverse judgments, fines or penalties.The number of these investigations and proceedings has increased in recent years with regard to many financial services institutions, including Morgan Stanley and MS&Co. MS&Co. is a Delaware limited liability company with its main business office located at 1585 Broadway, New York, New York 10036.Among other registrations and memberships, MS&Co. is registered as a futures commission merchant and is a member of NFA. On December 23, 2009, the Federal Home Loan Bank of Seattle filed a complaint against MS&Co. and another defendant in the Superior Court of the State of Washington, styled Federal Home Loan Bank of Seattle v. Morgan Stanley& Co. Inc., et al.The amended complaint, filed on September 28, 2010, alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sold to plaintiff by MS&Co. was approximately $233 million.The complaint raises claims under the Washington State Securities Act and seeks, among other things, to - 44 - rescind the plaintiff’s purchase of such certificates.On October 18, 2010, defendants filed a motion to dismiss the action.By orders dated June 23, 2011 and July 18, 2011, the court denied defendants’ omnibus motion to dismiss plaintiff’s amended complaint and on August 15, 2011, the court denied MS&Co.’s individual motion to dismiss the amended complaint.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $56 million, and the certificates had not yet incurred actual losses.Based on currently available information, MS&Co. believes it could incur a loss for this action up to the difference between the $56 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On March 15, 2010, the Federal Home Loan Bank of San Francisco filed two complaints against MS&Co. and other defendants in the Superior Court of the State of California. These actions are styled Federal Home Loan Bank of San Francisco v. Credit Suisse Securities (USA) LLC, et al.,and Federal Home Loan Bank of San Francisco v. Deutsche Bank Securities Inc. et al., respectively.Amended complaints filed on June 10, 2010 allege that defendants made untrue statements and material omissions in connection with the sale to plaintiff of a number of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The amount of certificates allegedly sold to plaintiff by MS&Co. in these cases was approximately $704 million and $276 million, respectively.The complaints raise claims under both the federal securities laws and California law and seek, among other things, to rescind the plaintiff’s purchase of such certificates.On August 11, 2011, plaintiff’s claims - 45 - brought under the Securities Act of 1933, as amended, were dismissed with prejudice.The defendants filed answers to the amended complaints on October 7, 2011.On February 9, 2012, defendants’ demurrers with respect to all other claims were overruled.On December 20, 2013, plaintiff’s negligent misrepresentation claims were dismissed with prejudice.A bellwether trial is currently scheduled to begin in September 2014.MS&Co. is not a defendant in connection with the securitizations at issue in that trial.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $309 million, and the certificates had incurred actual losses of approximately $5 million.Based on currently available information, MS&Co. believes it could incur a loss for this action up to the difference between the $309 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On October 15, 2010, the Federal Home Loan Bank of Chicago filed a complaint against MS&Co. and other defendants in the Circuit Court of the State of Illinois styled Federal Home Loan Bank of Chicago v. Bank of America Funding Corporation et al.The complaint alleges that defendants made untrue statements and material omissions in the sale to plaintiff of a number of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sold to plaintiff by MS&Co. in this action was approximately $203 million.The complaint raises claims under Illinois law and seeks, among other things, to rescind the plaintiff’s purchase of such certificates.On March 24, 2011, the court granted plaintiff leave to file an amended complaint.MS&Co. filed its answer on December 21, 2012. On December 13, 2013, the court entered an - 46 - order dismissing all claims related to one of the securitizations at issue.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $57 million, and the certificates had not yet incurred actual losses.Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $57 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On October 25, 2010, MS&Co., certain affiliates and Pinnacle Performance Limited, a special purpose vehicle, were named as defendants in a purported class action related to securities issued by the special purpose vehicle in Singapore, commonly referred to as Pinnacle Notes.The case is styled Ge Dandong, et al. v. Pinnacle Performance Ltd., et al. and is pending in the United States District Court for the Southern District of New York (“SDNY”).An amended complaint was filed on October 22, 2012.The court denied defendants’ motion to dismiss the amended complaint on August 22, 2013 and granted class certification on October 17, 2013.On October 30, 2013, defendants filed a petition for permission to appeal the court’s decision granting class certification.On January 31, 2014, plaintiffs filed a second amended complaint.The second amended complaint alleges that the defendants engaged in a fraudulent scheme to defraud investors by structuring the Pinnacle Notes to fail and benefited subsequently from the securities’ failure.In addition, the second amended complaint alleges that the securities’ offering materials contained material misstatements or omissions regarding the securities’ underlying assets and the alleged conflicts of interest between the defendants and the investors.The second amended complaint - 47 - asserts common law claims of fraud, aiding and abetting fraud, fraudulent inducement, aiding and abetting fraudulent inducement, and breach of the implied covenant of good faith and fair dealing.On March 25, 2014, the court denied defendants’ petition seeking permission to appeal the court’s decision granting class certification.Plaintiffs seek damages of approximately $138.7 million, rescission, punitive damages, and interest. On April 20, 2011, the Federal Home Loan Bank of Boston filed a complaint against MS&Co. and other defendants in the Superior Court of the Commonwealth of Massachusetts styled Federal Home Loan Bank of Boston v. Ally Financial, Inc. F/K/A GMAC LLC et al.An amended complaint was filed on June 19, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly issued by MS&Co. or sold to plaintiff by MS&Co. was approximately $385 million.The amended complaint raises claims under the Massachusetts Uniform Securities Act, the Massachusetts Consumer Protection Act and common law and seeks, among other things, to rescind the plaintiff’s purchase of such certificates.On May 26, 2011, defendants removed the case to the United States District Court for the District of Massachusetts.On October 11, 2012, defendants filed motions to dismiss the amended complaint, which was granted in part and denied in part on September 30, 2013.The defendants filed an answer to the amended complaint on December 16, 2013.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $78 million, and the certificates had incurred actual losses of $1 million.Based on currently available information, MS&Co. believes it could incur a loss in - 48 - this action up to the difference between the $78 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On July 5, 2011, Allstate Insurance Company and certain of its affiliated entities filed a complaint against MS&Co. in the Supreme Court of NY, styled Allstate Insurance Company, et al. v. Morgan Stanley, et al.An amended complaint was filed on September 9, 2011 and alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly issued and/or sold to plaintiffs by MS&Co. was approximately $104 million.The complaint raises common law claims of fraud, fraudulent inducement, aiding and abetting fraud and negligent misrepresentation and seeks, among other things, compensatory and/or recessionary damages associated with plaintiffs’ purchases of such certificates.On March 15, 2013, the court denied in substantial part the defendants’ motion to dismiss the amended complaint, which order MS&Co. appealed on April 11, 2013.On May 3, 2013, MS&Co. filed its answer to the amended complaint.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $99 million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $99 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to an offset for interest received by the plaintiff prior to a judgment. - 49 - On July 18, 2011, the Western and Southern Life Insurance Company and certain affiliated companies filed a complaint against MS&Co. and other defendants in the Court of Common Pleas in Ohio, styled Western and Southern Life Insurance Company, et al. v. Morgan Stanley Mortgage Capital Inc., et al.An amended complaint was filed on April 2, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass through certificates backed by securitization trusts containing residential mortgage loans.The amount of the certificates allegedly sold to plaintiffs by MS&Co. was approximately $153 million.The amended complaint raises claims under the Ohio Securities Act, federal securities laws, and common law and seeks, among other things, to rescind the plaintiffs’ purchases of such certificates.MS&Co. filed its answer on August 17, 2012.Trial is currently scheduled to begin in May 2015.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $115 million, and the certificates had incurred actual losses of approximately $1 million.Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $115 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus post-judgment interest, fees and costs.MS&Co. may be entitled to an offset for interest received by the plaintiff prior to a judgment. On November 4, 2011, the Federal Deposit Insurance Corporation (“FDIC”), as receiver for Franklin Bank S.S.B., filed two complaints against MS&Co. in the District Court of the State of Texas. Each was styled Federal Deposit Insurance Corporation, as Receiver for Franklin Bank S.S.B. v. Morgan Stanley & Company LLC F/K/A Morgan Stanley & Co. Inc. and alleged that MS&Co. made untrue statements and material omissions in connection with the sale to plaintiff of mortgage pass-through certificates - 50 - backed by securitization trusts containing residential mortgage loans.The amount of certificates allegedly underwritten and sold to the plaintiff by MS&Co. in these cases was approximately $67 million and $35 million, respectively.The complaints each raised claims under both federal securities law and the Texas Securities Act and each seeks, among other things, compensatory damages associated with plaintiff’s purchase of such certificates.On March 20, 2012, MS&Co. filed answers to the complaints in both cases. On June 7, 2012, the two cases were consolidated.On January 10, 2013, MS&Co. filed a motion for summary judgment and special exceptions with respect to plaintiff’s claims.On February 6, 2013, the FDIC filed an amended consolidated complaint.On February 25, 2013, MS&Co. filed a motion for summary judgment and special exceptions, which motion was denied in substantial part on April 26, 2013.On May 3, 2013, the FDIC filed a second amended consolidated complaint.Trial is currently scheduled to begin in November 2014.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $52 million, and the certificates had incurred actual losses of approximately $5 million. Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $52 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On April 25, 2012, Metropolitan Life Insurance Company and certain affiliates filed a complaint against MS&Co. and certain affiliates in the Supreme Court of NY styled Metropolitan Life Insurance Company, et al. v. Morgan Stanley, et al.An amended complaint was filed on June 29, 2012 and alleges that - 51 - defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. was approximately $758 million.The amended complaint raised common law claims of fraud, fraudulent inducement, and aiding and abetting fraud and seeks, among other things, rescission, compensatory and/or rescissionary damages, as well as punitive damages, associated with plaintiffs’ purchases of such certificates.On January 23, 2014, the parties reached an agreement in principle to settle the litigation.On April 25, 2014, the parties filed a stipulation of voluntary discontinuance of the action with prejudice. On April 25, 2012, The Prudential Insurance Company of America and certain affiliates filed a complaint against MS&Co. and certain affiliates in the Superior Court of the State of New Jersey styled The Prudential Insurance Company of America, et al. v. Morgan Stanley, et al.The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. is approximately $1 billion.The complaint raises claims under the New Jersey Uniform Securities Law, as well as common law claims of negligent misrepresentation, fraud and tortious interference with contract and seeks, among other things, compensatory damages, punitive damages, rescission and rescissionary damages associated with plaintiffs’ purchases of such certificates.On October 16, 2012, plaintiffs filed an amended complaint which, among other things, increases the total amount of the certificates at issue by approximately $80 million, adds causes of action for fraudulent inducement, equitable fraud, aiding and abetting fraud, and violations of the New Jersey Racketeer Influenced and Corrupt Organizations Act, - 52 - and includes a claim for treble damages.On March 15, 2013, the court denied the defendants’ motion to dismiss the amended complaint.On April 26, 2013, the defendants filed an answer to the amended complaint.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $636 million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $636 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On February 14, 2013, Bank Hapoalim B.M. filed a complaint against MS&Co. and certain affiliates in the Supreme Court of NY, styled Bank Hapoalim B.M. v. Morgan Stanley et al.The complaint alleges that defendants made material misrepresentations and omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. to plaintiff was approximately $141 million.The complaint alleges causes of action against MS&Co. for common law fraud, fraudulent concealment, aiding and abetting fraud, and negligent misrepresentation, and seeks, among other things, compensatory and punitive damages.On April 22, 2014, the defendants’ motion to dismiss was denied in substantial part.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $76 million, and the certificates had not yet incurred actual losses.Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $76 million unpaid balance of these certificates (plus - 53 - any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs. On September 23, 2013, plaintiffs in National Credit Union Administration Board v. Morgan Stanley & Co. Inc., et al. filed a complaint against MS&Co. and certain affiliates in the SDNY.The complaint alleges that defendants made untrue statements of material fact or omitted to state material facts in the sale to plaintiffs of certain mortgage pass-through certificates issued by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. to plaintiffs was approximately $417 million.The complaint alleges causes of action against MS&Co. for violations of Section 11 and Section 12(a)(2) of the Securities Act of 1933, as amended, violations of the Texas Securities Act, and violations of the Illinois Securities Law of 1953 and seeks, among other things, rescissionary and compensatory damages. The defendants filed a motion to dismiss the complaint on November 13, 2013.On January 22, 2014, the court granted defendants’ motion to dismiss with respect to claims arising under the Securities Act of 1933, as amended, and denied defendants’ motion to dismiss with respect to claims arising under Texas Securities Act and the Illinois Securities Law of 1953.At March 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $220 million, and the certificates had incurred actual losses of $25 million.Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $220 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., plus pre- and post-judgment interest, fees and costs.MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 54 - Additional lawsuits containing claims similar to those described above may be filed in the future.In the course of its business, MS&Co., as a major futures commission merchant, is party to various civil actions, claims and routine regulatory investigations and proceedings that the General Partner believes do not have a material effect on the business of MS&Co.MS&Co. may establish reserves from time to time in connections with such actions. Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K. Item 2.UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS Units of the Partnership are sold to persons and entities who are accredited investors as the term is defined in Rule 501(a) of Regulation D. The aggregate proceeds of securities sold in all share Classes to the limited partners, from inception through March 31, 2014, was $112,950,978.Since inception, the Partnership received $805,000in consideration from the sale of Units to the General Partner. Proceeds of net offering were used for the trading of commodity interests including futures contracts, options, and forward and swap contracts. - 55 - The following chart sets forth the purchases of Units by the Partnership. Period (a) Total Number of Units Purchased* (b) Average Price Paid per Unit** (c) Total Number of Units Purchased as part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) ofUnits that May Yet Be Purchased Under the Plans or Programs Class A January 1, 2014 – January 31, 2014 881.43 N/A N/A February 1, 2014 – February 28, 2014 888.47 N/A N/A March 1, 2014 – March 31, 2014 867.71 N/A N/A 877.26 Period (a) Total Number of Units Purchased* (b) Average Price Paid per Unit** (c) Total Number of Units Purchased as part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) ofUnits that May Yet Be Purchased Under the Plans or Programs Class B January 1, 2014 – January 31, 2014 910.59 N/A N/A February 1, 2014 – February 28, 2014 918.25 N/A N/A March 1, 2014 – March 31, 2014 (172.789) 897.18 N/A N/A (609.383) 909.67 Period (a) Total Number of Units Purchased* (b) Average Price Paid per Unit** (c) Total Number of Units Purchased as part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) ofUnits that May Yet Be Purchased Under the Plans or Programs Class C January 1, 2014 – January 31, 2014 940.72 N/A N/A February 1, 2014 – February 28, 2014 – – N/A N/A March 1, 2014 – March 31, 2014 927.64 N/A N/A 933.11 - 56 - Period (a) Total Number of Units Purchased* (b) Average Price Paid per Unit** (c) Total Number of Units Purchased as part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) ofUnits that May Yet Be Purchased Under the Plans or Programs Class Z January 1, 2014 – January 31, 2014 – – N/A N/A February 1, 2014 – February 28, 2014 1,013.64 N/A N/A March 1, 2014 – March 31, 2014 – – N/A N/A 1,013.64 * Generally, limited partners are permitted to redeem their Units as of the end of each month on three business days’ notice to the General Partner. Under certain circumstances, the General Partner can compel redemption, although to date the General Partner has not exercised this right. Purchases of Units by the Partnership reflected in the chart above were made in the ordinary course of the Partnership’s business in connection with effecting redemptions for limited partners. ** Redemptions of Units are effected as of the last day of each month at the net asset value per Unit as of that day. Item 4.MINE SAFETY DISCLOSURES Not applicable. Item 6.EXHIBITS Amendment No. 1 to the Advisory Agreement, dated as of January 1, 2013, among the General Partner, Morgan Stanley Smith Barney Boronia I, LLC, and Boronia Capital Pty. Ltd. Alternative Investment Placement Agent Agreement, dated as of April 1, 2014, by and among the General Partner, Morgan Stanley Wealth Management and the partnerships listed on Schedule 1 thereto. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 57 - Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Document 101.PRE* XBRL Taxonomy Extension Presentation Document 101.DEF* XBRL Taxonomy Extension Definition Document Notes to Exhibits List * Submitted electronically herewith. - 58 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LV Futures Fund L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) May 14, 2014 By: Alice Lonero Alice Lonero Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 59 -
